Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 11, 2015

The Court of Appeals hereby passes the following order:

A15I0092. PAUL MARTIN PHILLIPS v. THE STATE.

      Paul Martin Phillips filed an application for interlocutory appeal from the trial
court’s order denying his motion to suppress. We dismissed the application as
untimely. Phillips filed a motion for reconsideration from this ruling, demonstrating
that the application had been mailed via certified mail and thus should have been
given an earlier docketing date, rendering the application timely. See Court of
Appeals Rule 4 (c).
      Phillips’s motion for reconsideration is hereby GRANTED. Our previous order
dismissing this application is VACATED and the application is REINSTATED.
Upon review of the merits, however, the application is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            02/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.